DISSENTING OPINION.
Smith, Judge:
I regret -that I can not concur with my associates in the decision reached in this case.
At the hearing before the board the importers contended, first, that the muslin curtains and muslins in the piece were not scalloped,, and, second, that “Jacquard figured upholstery goods” was a more apt and specific designation of the importation than “articles or fabrics, * * * scalloped.” The Board of General Appraisers, overruled the first and sustained the second contention. The Government appealed.
I have carefully examined the. samples and I agree with the board that they are scalloped. To scallop, as that term is generally understood, means to cut the edge of anything into a series of convex or rounded lobes. The edges of the curtains and piece goods under consideration have been shaped into a succession of segments—or, better said, projections—with curved ends which have been over-stitched to prevent raveling. Edges so finished are surely scalloped* whatever else may be, and articles or fabrics having such edges are ornamented with scallops and are articles of fabrics scalloped, as that term is popularly understood.
It is argued, however, that in the tariff sense scalloped means something more than the shaping of an edge, and to bring an article or fabric to the condition of scalloped within the intention of paragraph 358 its edges' must not only be cut into the form of scallops but finished with embroidery or ornamental stitching.
*359As the scalloped edges oí the importation here involved are finished with an overlooking or binding stitch to prevent unravelling; and are not embroidered or ornamented in any way, the importers contend that although the edges of the merchandise have been cut into scallops the goods themselves can not be regarded as “scalloped” as that term is used in paragraph 358. There is nothing in the paragraph which would warrant us in saying that the word “scalloped” as there employed was used in any other sense than that commonly assigned to it, and from that it results that the scalloping of an article or fabric does not necessarily require that the scalloped edges should be stitched with an embroidery or ornamental stitch, whatever else may be needed to finish or produce that particular kind of ornamental work. Tn the trade and commerce of the country it may be that an article or fabric is not regarded as scalloped unless the scalloped edges are embroidered or ornamented with needlework, but as no evidence was adduced tending to establish any such trade • or commercial understanding no cognizance can be taken of it and the word “scalloped” must be given its popular.acceptation. On the record presented by this appeal the muslins and curtains must therefore'be regarded as scalloped.
Admittedly the fabrics are Jacquard figured upholstery goods, but as they are at, th.e same time scalloped articles, it becomes necessary to determine whether that • part of paragraph 258 enumerating “ articles and fabrics, * * * scalloped, * * * by whatever name known” more specifically designates the merchandise than that part of paragraph 358 which enumerates “Jacquard figured upholstery goods.” In my opinion, the provision “ all articles or fabrics * * * scalloped by hand or machinery, * * * by whatever name known” is equivalent to an enumeration of every scalloped article by its name, and consequently paragraph 358 must be construed as if it provided in terms for scalloped Jacquard figured muslin curtains and muslins, in the piece. Mason v. Robertson (139 U. S., 624, 627). So construed, paragraph 358 must be regarded as a designation narrower and more specific than Jacquard figured upholstery goods. We did say in Carter v. United States (6 Ct. Cust. Appls., 253; T. D. 35475) that the provision for Jacquard figured upholstery goods made use the test of classification and that that provision was intended to remove from the operation of other paragraphs of the tariff act' goods answering that particular and specific description.
• Accordingly, we held that Jacquard figured nets and nettings used for curtains, ■ that is to say, for upholstery purposes, were more specifically provided for as “Jacquard figured upholstery goods” than by the provision for nets or nettings, which was broad enough to cover not only Jacquard figured nets or nettings for curtains but *360other nets or nettings as well. That decision, however, can hardly be construed as holding that paragraph 258 must take precedence of paragraphs in the tariff act which so precisely and particularly-designate or describe the goods as to distinguish them from all others. Had paragraph 358 provided for Jacquard figured nettings for curtains, clearly such a designation would have been less comprehensive than "nets, nettings,” or “Jacquard figured upholstery goods,” and certainly the Carter case, taking into consideration the law and the goods which the court there had under consideration, can not be fairly assumed to have held.otherwise. So here,- while I hold that a provision for “ articles and fabrics * * * scalloped * * * by whatever name known” includes every scalloped article or fabric as fully as if it were designated by its name, I* do not mean to say that that provision should prevail over a paragraph in which a scalloped article or fabric is designated, by the name which distinguishes it from every other scalloped article.
The decision of the Board of General Appraisers, in my opinion, should be reversed and not affirmed.